Citation Nr: 1230311	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active duty service from March 1975 to August 1995.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied increased evaluations for the Veteran's bilateral knee disabilities. 

In February 2011, the Board granted a separate 10 percent evaluation for left knee instability and denied the other claims for increased ratings.  The Board also determined that the issue of entitlement to TDIU had been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  That issue was remanded for further development.  Such has been completed, and the case is now ready for appellate review.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present Case, the Veteran was not sent notice specific to the TDIU claim.  However, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is a component of an increased rating claim, where unemployability has been raised by the record.  In this regard, appropriate notice with respect to the increased rating claims that spawned the TDIU claim was sent to the Veteran in May 2008 and September 2008.  Such notice included information as to what evidence was required to substantiate the increased rating claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, to the extent that the notice was deficient in not directly addressing TDIU, the supplemental statement of the case in June 2112 provided information from which a reasonable person could determine what was required to satisfy the TDIU claim.  Accordingly, any notice error is deemed harmless here.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Moreover, pursuant to the Board remand, the Veteran was afforded a VA examination in May 2011 to evaluate his employability.  The Board finds that the VA examination is adequate because, as shown below, it is based upon consideration of the pertinent medical history and his lay assertions and current complaints to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since his last evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board also finds that there was substantial compliance with the February 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to associate with the claims file any relevant outstanding VA treatment records from Newington, Connecticut, VAMC since May 2008.  Notably, VA medical records from May 2008 to June 2009 have been associated with the claims file; and a review of the Veteran's Virtual VA electronic file shows no additional records that have been uploaded.  The RO was also to arrange for the Veteran to undergo an examination in order to assess whether or not his service-connected disabilities would preclude him from securing and following substantially gainful employment.  This was accomplished in May 2011.  The examiner included the requested opinion.

The Board's February 2011 remand also instructed the AMC/RO to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied.  This was accomplished by a June 2012 SSOC.  

For these reasons, the Board finds that there was substantial compliance with the February 2011 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  


Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a Veteran is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor may advancing age be considered. 

In this case, the Veteran is service-connected for the following: right ankle disability, rated as 10 percent disabling; left knee chondromalacia patella, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; right knee chondromalacia patella, rated as 10 percent disabling; right knee instability, rated as 10 percent disabling; and irritable bowel syndrome (IBS), rated as 10 percent disabling.  His combined rating is 50 percent.  Accordingly, the Veteran does not have a single disability rated 60 percent or a combined rating of at least 70 percent, and he does not meet the above-stated percentage requirements.  Hence, the criteria for a schedular evaluation for TDIU under 38 C.F.R. § 4.16(a) have therefore not been met.  For this reason, the Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

That notwithstanding, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

During the Veteran's June 2008 VA examination, he reported that he had worked as a handyman, but had to leave that job due to his service-connected knee problems.  He stated that his knees made it difficult to climb ladders and perform other physical activities.  He further reported that he was currently employed in sales at a gun shop.  

A March 2009 VA treatment record documents the Veteran's report that he was then working as a handyman.  He stated that climbing ladders and kneeling aggravated his bilateral knee pain.

A June 2009 VA treatment record documents the Veteran's report that he currently owned a gun shop.

As noted in a July 2009 statement from his representative, the Veteran had given up his mainstay of employment due to his service-connected knees.

On May 2011 VA examination, the Veteran reported that he worked in construction for a few years, and then started a handyman business that he had to close in June 2008 due to bilateral knee pain.  He indicated that he currently worked in a gun shop in sales and was doing well.  He reported that he had not lost any time from work in the past 12-month period.  

Regarding his service connected disabilities, the Veteran reported that during any flare-ups with his IBS he takes lomotil twice a day and has no additional functional impairment during the flare-up.  Regarding the Veteran's bilateral knees and right ankle, physical examination revealed normal gait and painful motion, however no functional limitations.  X-rays of the knees and the right ankle were unremarkable.  The impressions were IBS-stable with no residual functional impairments; bilateral knee musculoskeletal strain with mild residual functional impairments; and right ankle sprain by history with no residual functional impairments.  The examiner essentially concluded that the Veteran's service-connected disabilities either alone, or together, do not preclude him from obtaining and maintaining substantially gainful employment.  The examiner noted that while the Veteran's knee disorder subjectively has reported to impact his ability to continue working as a handyman in a more physical type of work, none of the Veteran's service-connected disabilities preclude employment in a sedentary/less physical type of employment.  Since the May 2011 VA examiner's opinion was based upon review of the claims folder, clinical examination, and is consistent with the record, the Board considers this opinion to be highly probative of the Veteran's employability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the Veteran does not meet the percentage threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  His service-connected disabilities manifest by symptoms that are contemplated by the schedular rating criteria.  The record shows these disabilities (particularly the bilateral knee disability) pose some interference with employment, but the overall evidence fails to demonstrate that they render him unable to secure and follow substantially gainful employment.  Indeed, he is currently employed in a gun shop, that he appears to own, and has not lost any time from work within a 12-month period.  See VA examination report from June 2008; June 2009 VA treatment record, and May 2011 VA examination report.  Based upon the foregoing evidence, there is no basis for a referral of this case under 38 C.F.R. § 4.16(b) to consider whether the Veteran is precluded from substantially gainful employment as a result of his service-connected disabilities.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


